Title: To Alexander Hamilton from Yelverton Peyton, 1 June 1799
From: Peyton, Yelverton
To: Hamilton, Alexander


          
            Sir
            Virginia Fauquier Court-House June the 1st. 1799
          
          When I received your letter dated New-York May the 2nd. 1799 I was confined to my Bed and unable to answer it. and since my convalescence, have conceived the etiquette might be dispensed with as some time had elapsed—
          In compliance with your mild instructions, I am sorry to inform you that my health is not yet reestablished, but anticipate the salubrious air of my native County, will eradicate my malady in a month or two—
          I am with the higest esteem and consideration Sir, Your most Obedient Humble Servt.
          
            Y Peyton
            Lt. U.S. 1st. Regt. Infy.
          
          Major Genl. Alexand. Hamilton
          
            turn over,
            PS. Should you think proper to have a Physicians certifficate to corroborate my assertion that I am unfit for duty, I can obtain one, and will do so for the future if required—
          
          
            Y P—
          
        